UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 04/30/15 Item 1. Schedule of Investments. Franklin Global Trust Consolidated Statement of Investments, April 30, 2015 (unaudited) Franklin Emerging Market Debt Opportunities Fund Country/Organization Warrants Value Warrants 1.8% a Central Bank of Nigeria, wts., 11/15/20 Nigeria 64,000 $ 8,320,000 a Government of Venezuela, Oil Value Recovery wts., 4/15/20 Venezuela 474,615 4,746,150 Total Warrants (Cost $24,597,061) 13,066,150 Principal Amount * Quasi-Sovereign and Corporate Bonds 25.4% Banks 4.5% b Fidelity Bank PLC, senior note, 144A, 6.875%, 5/09/18 Nigeria 12,100,000 11,192,742 c HSBK (Europe) BV, senior note, Reg S, 7.25%, 5/03/17 Kazakhstan 5,000,000 5,144,975 c International Bank of Azerbaijan OJSC, senior note, Reg S, 5.625%, 6/11/19 Azerbaijan 9,100,000 8,804,250 b National Savings Bank, senior note, 144A, 8.875%, 9/18/18 Sri Lanka 7,000,000 7,595,000 32,736,967 Chemicals 0.6% b Braskem Finance Ltd., senior note, 144A, 5.375%, 5/02/22 Brazil 4,450,000 4,320,283 Commercial Services & Supplies 0.9% c Red de Carreteras de Occidente Sapib de CV, secured bond, Reg S, 9.00%, 6/10/28 Mexico 99,000,000 MXN 6,322,394 Diversified Financial Services 2.1% d,e,f Sphynx Capital Markets (National Investment Bank of Ghana), PTN, zero cpn., 2/05/09 Ghana 8,000,000 8,826,960 b Yasar Holdings SA, senior note, 144A, 8.875%, 5/06/20 Turkey 5,900,000 6,195,000 15,021,960 Diversified Telecommunication Services 2.4% c Empresa de Telecommunicaciones de Bogota SA, senior note, Reg S, 7.00%, 1/17/23 Colombia 17,228,000,000 COP 6,902,808 b MTN (Mauritius) Investments Ltd., 144A, 4.755%, 11/11/24 South Africa 3,100,000 3,198,658 c Oi SA, senior note, Reg S, 9.75%, 9/15/16 Brazil 22,900,000 BRL 6,924,776 17,026,242 Food & Staples Retailing 1.5% c Cencosud SA, senior note, Reg S, 4.875%, 1/20/23 Chile 4,409,000 4,495,703 b JBS Investments GmbH, senior note, 144A, 7.25%, 4/03/24 Brazil 5,900,000 6,139,687 10,635,390 Metals & Mining 2.7% c Ferrexpo Finance PLC, senior bond, Reg S, 7.875%, 4/07/16 Ukraine 17,100,000 14,278,500 c Vedanta Resources PLC, senior note, Reg S, 9.50%, 7/18/18 India 4,900,000 5,146,862 19,425,362 Municipal Bonds 3.4% c Bogota Distrito Capital, senior note, Reg S, 9.75%, 7/26/28 Colombia 7,928,000,000 COP 4,053,561 Province Del Neuquen, secured note, b 144A, 7.875%, 4/26/21 Argentina 5,329,000 5,381,038 c Reg S, 7.875%, 4/26/21 Argentina 6,190,400 6,250,849 Province of Salta Argentina, senior secured note, b 144A, 9.50%, 3/16/22 Argentina 3,706,200 3,755,307 c Reg S, 9.50%, 3/16/22 Argentina 5,200,210 5,269,113 24,709,868 Oil, Gas & Consumable Fuels 2.2% b Georgian Oil & Gas Corp., 144A, 6.875%, 5/16/17 Georgia 5,800,000 5,887,000 Petro Co. of Trinidad and Tobago Ltd., senior note, b 144A, 6.00%, 5/08/22 Trinidad and Tobago 750,000 805,312 c Reg S, 6.00%, 5/08/22 Trinidad and Tobago 1,625,000 1,744,844 c State Oil Co., Government of Azerbaijan, senior note, Reg S, 4.75%, 3/13/23 Azerbaijan 7,800,000 7,574,970 16,012,126 Paper & Forest Products 0.6% b Masisa SA, senior note, 144A, 9.50%, 5/05/19 Chile 4,300,000 4,109,188 Real Estate Management & Development 1.6% c Franshion Development Ltd., senior note, Reg S, 6.75%, 4/15/21 China 4,800,000 5,451,312 c Longfor Properties Co. Ltd., senior note, Reg S, 6.75%, 1/29/23 China 500,000 504,063 Quarterly Consolidated Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Consolidated Statement of Investments, April 30, 2015 (unaudited) (continued) c Yuexiu Property Co. Ltd., senior note, Reg S, 4.50%, 1/24/23 China 6,200,000 5,965,051 11,920,426 Road & Rail 0.4% b Georgian Railway LLC, senior bond, 144A, 7.75%, 7/11/22 Georgia 2,900,000 3,209,560 Specialty Retail 0.9% b Edcon Pty. Ltd., secured note, 144A, 9.50%, 3/01/18 South Africa 6,800,000 EUR 6,242,245 Textiles, Apparel & Luxury Goods 1.1% b Golden Legacy Pte. Ltd., senior note, 144A, 9.00%, 4/24/19 Indonesia 7,600,000 7,704,500 Thrifts & Mortgage Finance 0.1% d Astana Finance BV, 7.875%, 6/08/10 Kazakhstan 2,300,000 EUR 503,239 Wireless Telecommunication Services 0.4% b Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 2,500,000 2,665,625 Total Quasi-Sovereign and Corporate Bonds (Cost $180,132,047) 182,565,375 Loan Participations and Assignments 16.0% b Alfa Bond Issuance PLC (Alfa Bank OJSC), 144A, 7.50%, 9/26/19 Russia 14,100,000 13,642,314 c Credit Suisse First Boston International (City of Kyiv), secured bond, Reg S, 8.00%, 11/06/15 Ukraine 10,975,000 5,329,734 g Development Bank of South Africa Ltd. (Government of Angola), Tranche 2, senior note, FRN, 6.594%, 12/20/23 Angola 11,900,000 11,602,500 Tranche 3B, FRN, 6.594%, 12/20/23 Angola 11,200,000 10,920,000 g Ethiopian Railway Corp. (Republic of Ethiopia), FRN, 4.055%, 8/07/21 Ethiopia 225,908 211,224 4.068%, 8/07/21 Ethiopia 463,579 433,446 4.084%, 8/07/21 Ethiopia 94,607 88,457 4.108%, 8/07/21 Ethiopia 6,648,858 6,216,682 c Federal Grid Co. OJSC (Federal Finance Ltd.), Reg S, 8.446%, 3/13/19 Russia 200,000,000 RUB 3,374,316 f,g Government of Iraq, Tranche A3, Sumitomo Corp. Loan, FRN, 0.688%, 1/01/28 Iraq 322,120,730 JPY 1,797,626 f,g Merrill Lynch & Co. Inc. (Government of Iraq), FRN, 0.688%, 1/01/28 Iraq 563,730,790 JPY 3,145,955 c Mozambique EMATUM Finance 2020 BV (Republic of Mozambique), senior note, Reg S, 6.305%, 9/11/20 Mozambique 13,600,000 13,293,864 d,h NK Debt Corp., 144A, zero cpn., 3/12/20 North Korea 4,250,000 DEM — Reg S, zero cpn., 3/12/20 North Korea 2,000,000 CHF — Reg S, zero cpn., 3/12/20 North Korea 18,000,000 DEM — RSHB Capital SA (Russian Agricultural Bank OJSC), senior sub. note, b 144A, 6.00% to 6/03/16, FRN thereafter, 6/03/21 Russia 7,000,000 6,243,125 c Reg S, 6.00%, 6/03/21 Russia 1,200,000 1,070,250 c RZD Capital PLC (Russian Railways), senior bond, Reg S, 5.70%, 4/05/22 Russia 8,900,000 8,456,602 senior note, 2.177%, 2/26/18 Russia 4,700,000 CHF 4,568,664 senior note, Reg S, 8.30%, 4/02/19 Russia 300,000,000 RUB 5,062,813 c SSB #1 PLC (OJSC State Savings Bank of Ukraine), senior note, Reg S, 8.25%, 3/10/16 Ukraine 17,500,000 11,714,063 8.875%, 3/20/18 Ukraine 10,720,000 7,135,500 Total Loan Participations and Assignments (Cost $131,917,242) 114,307,135 Credit-Linked Notes (Cost $335,137) 0.0% † b ING Bank NV (Government of Ukraine), 144A, 5.50%, 8/25/15 Ukraine 2,200,000 UAH 97,080 Foreign Government and Agency Securities 38.4% Banque Centrale de Tunisie, c Reg S, 4.50%, 6/22/20 Tunisia 1,261,000 EUR 1,478,335 senior bond, 4.30%, 8/02/30 Tunisia 610,000,000 JPY 4,335,731 senior bond, 4.20%, 3/17/31 Tunisia 680,000,000 JPY 4,719,419 The Development and Investment Projects Fund of the Jordan Armed Forces and Security Corps., senior note, 6.14%, 12/16/19 Jordan 2,200,000 2,203,718 d Government of Argentina, 11.75%, 5/20/11 Argentina 3,000,000 DEM 1,678,058 b Government of Armenia, 144A, 7.15%, 3/26/25 Armenia 5,500,000 5,611,953 g Government of Bosnia & Herzegovina, FRN, 0.938%, 12/11/17 Bosnia & Herzegovina 1,900,000 DEM 989,303 Franklin Global Trust Consolidated Statement of Investments, April 30, 2015 (unaudited) (continued) c senior bond, B, Reg S, FRN, 0.938%, 12/11/21 Bosnia & Herzegovina 18,754,167 DEM 9,010,807 b Government of Costa Rica, 144A, 10.58%, 9/23/15 Costa Rica 2,775,000,000 CRC 5,315,167 b Government of the Dominican Republic, 144A, 12.50%, 2/09/18 Dominican Republic 149,000,000 DOP 3,526,782 c Government of El Salvador, senior bond, Reg S, 7.65%, 6/15/35 El Salvador 16,400,000 17,485,434 Government of Georgia, b 144A, 6.875%, 4/12/21 Georgia 2,900,000 3,250,755 c Reg S, 6.875%, 4/12/21 Georgia 200,000 224,190 Government of Ghana, 25.40%, 7/31/17 Ghana 13,300,000 GHS 3,710,942 23.00%, 8/21/17 Ghana 8,790,000 GHS 2,339,864 c,d Government of Grenada, Reg S, 6.00% to 9/15/15, 8.00% to 9/15/17, 8.50% to 9/15/18, 9.00% thereafter, 9/15/25 Grenada 9,800,000 2,940,000 Government of Honduras, b 144A, 7.50%, 3/15/24 Honduras 3,200,000 3,502,272 c Reg S, 7.50%, 3/15/24 Honduras 400,000 437,784 b senior note, 144A, 8.75%, 12/16/20 Honduras 1,200,000 1,380,036 c Government of Iraq, Reg S, 5.80%, 1/15/28 Iraq 17,000,000 14,673,040 Government of Macedonia, senior bond, 4.625%, 12/08/15 Macedonia 4,242,000 EUR 4,852,575 c Government of Mongolia, Reg S, 5.125%, 12/05/22 Mongolia 10,500,000 9,383,167 Government of Montenegro, 7.875%, 9/14/15 Republic of Montenegro 4,900,000 EUR 5,625,187 Government of Nigeria, 16.39%, 1/27/22 Nigeria 453,700,000 NGN 2,517,113 b Government of Paraguay, 144A, 4.625%, 1/25/23 Paraguay 5,950,000 6,142,036 c Government of Rwanda, Reg S, 6.625%, 5/02/23 Rwanda 2,700,000 2,761,506 c Government of Seychelles, Reg S, 7.00% to 1/01/18, 8.00% thereafter, 1/01/26 Republic of Seychelles 10,500,000 10,449,600 Government of South Africa, 8.00%, 12/21/18 South Africa 240,000,000 ZAR 20,673,096 Government of Turkey, 8.20%, 11/16/16 Turkey 35,000,000 TRY 12,813,163 g FRN, 7.80%, 1/04/17 Turkey 1,940,000 TRY 724,310 Government of Uganda, 10.00%, 5/21/15 Uganda 1,450,000,000 UGX 483,754 10.25%, 4/21/16 Uganda 3,000,000,000 UGX 966,079 10.75%, 2/22/18 Uganda 2,200,000,000 UGX 635,155 i Government of Uruguay, senior bond, Index Linked, 3.70%, 6/26/37 Uruguay 527,581,027 UYU 17,934,398 Government of Venezuela, c Reg S, 6.00%, 12/09/20 Venezuela 12,800,000 5,492,992 senior bond, 7.65%, 4/21/25 Venezuela 9,000,000 3,847,275 International Finance Corp., senior note, 6.45%, 10/30/18 Supranational j 200,000,000 INR 3,143,166 7.75%, 12/03/16 Supranational j 705,000,000 INR 11,231,262 Kenya Infrastructure Bond, 11.00%, 9/15/25 Kenya 752,000,000 KES 7,952,837 i Mexican Udibonos, Index Linked, 4.00%, 11/15/40 Mexico 2,562,003 k MXN 18,015,565 l Nota Do Tesouro Nacional, Index Linked, 6.00%, 8/15/24 Brazil 8,000 m BRL 6,822,201 8/15/30 Brazil 28,000 m BRL 24,125,392 Serbia Treasury Note, 10.00%, 2/21/16 Serbia 500,000,000 RSD 4,756,685 5/22/16 Serbia 50,000,000 RSD 477,952 10/17/16 Serbia 180,000,000 RSD 1,727,805 c,g Tanzania Government International Bond, Reg S, FRN, 6.397%, 3/09/20 United Republic of Tanzania 2,800,000 2,887,486 Total Foreign Government and Agency Securities (Cost $312,034,643) 275,255,347 Shares/Units Common Stocks (Cost $—) 0.0% f,n Astana Finance JSC, ADR, 144A Kazakhstan 26,243 — Private Limited Partnership Fund (Cost $4,309,243) 0.1% Diversified Financial Services 0.1% a,h,n,o Global Distressed Alpha Fund III LP Bermuda 4,134,105 632,353 Total Investments before Short Term Investments (Cost $653,325,373) 585,923,440 Short Term Investments 16.0% Principal Amount * Foreign Government and Agency Securities 2.1% International Bank for Reconstruction and Development, senior note, 10.00%, 10/28/15 Supranational j 430,000,000 NGN 2,029,826 p Kenya Treasury Bill, 5/04/15 Kenya 155,750,000 KES 1,646,406 Franklin Global Trust Consolidated Statement of Investments, April 30, 2015 (unaudited) (continued) p Zambia Treasury Bills, 7/13/15 - 5/02/16 Zambia 88,375,000 ZMW 11,565,328 Total Foreign Government and Agency Securities (Cost $15,317,703) 15,241,560 U.S. Government and Agency Securities (Cost $999,993) 0.2% p U.S. Treasury Bills, 5/07/15 - 6/11/15 United States 1,000,000 1,000,007 Total Investments before Money Market Funds and Repurchase Agreements (Cost $669,643,070) 602,165,007 Shares Money Market Funds (Cost $71,570,029) 10.0% n,q Institutional Fiduciary Trust Money Market Portfolio United States 71,570,029 71,570,029 Principal Amount* Repurchase Agreements (Cost $26,912,983) 3.7% r Joint Repurchase Agreement, 0.066%, 5/01/15 (Maturity Value $26,913,032) United States 26,912,983 26,912,983 BNP Paribas Securities Corp. (Maturity Value $3,803,888) Credit Suisse Securities (USA) LLC (Maturity Value $11,411,933) HSBC Securities (USA) Inc. (Maturity Value $7,988,326) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $3,708,885) Collateralized by U.S. Government Agency Securities, 0.183% - 5.50%, 5/27/15 - 3/27/19; U.S. Government Agency Securities, Strips, 6/01/17; U.S. Treasury Notes, 0.375% - 1.50%, 3/15/16 - 3/15/18; and U.S. Treasury Notes, Index Linked, 2.50%, 7/15/16 (valued at $ 27,460,901) Total Investments (Cost $768,126,081) 97.7% 700,648,019 Other Assets, less Liabilities 2.3% 16,782,485 Net Assets 100.0% $ 717,430,504 * The principal amount is stated in U.S. dollars unless otherwise indicated. † Rounds to less than 0.1% of net assets. a See Note 8 regarding investment in Alternative Strategies (FT) Ltd. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At April 30, 2015, the aggregate value of these securities was $127,112,665, representing 17.72% of net assets. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At April 30, 2015, the aggregate value of these securities was $227,495,514, representing 31.71% of net assets. d Defaulted security or security for which income has been deemed uncollectible. e Represents claims that have been filed with a Ghanaian court against National Investment Bank of Ghana. f Security has been deemed illiquid because it may not be able to be sold within seven days. At April 30, 2015, the aggregate value of these securities was $13,770,541, representing 1.92% of net assets. g The coupon rate shown represents the rate at period end. h See Note 6 regarding restricted securities. i Principal amount of security is adjusted for inflation. j A supranational organization is an entity formed by two or more central governments through international treaties. k Principal amount is stated in Unidad de Inversion Units. l Redemption price at maturity is adjusted for inflation. m Principal amount is stated in 1,000 Brazilian Real Units. n Non-income producing. o The Global Distressed Alpha Fund III LP is a fund focused on the purchase of and the recovery on private distressed commercial, sovereign and sovereign-related debt claims around the world, principally in Africa and Asia. p The security is traded on a discount basis with no stated coupon rate. q Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. r Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At April 30, 2015, all repurchase agreements had been entered into on that date. Franklin Global Trust Consolidated Statement of Investments, April 30, 2015 (unaudited) (continued) At April 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro CITI Sell $ 6/15/15 $ - $ ) Euro MSCO Sell 6/15/15 - ) Euro RBCCM Sell 6/15/15 - ) Japanese Yen CITI Sell 6/15/15 - ) Japanese Yen MSCO Sell 6/15/15 - ) Japanese Yen RBCCM Sell 6/15/15 - ) Swiss Franc RBCCM Sell 6/15/15 - ) Russian Ruble DBAB Sell 7/20/15 - Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty CITI Citibank N.A. DBAB Deutsche Bank AG MSCO Morgan Stanley RBCCM Royal Bank of Canada Currency BRL Brazilian Real CHF Swiss Franc COP Colombian Peso CRC Costa Rican Colon DEM Deutsche Mark DOP Dominican Peso EUR Euro GHS Ghanaian Cedi INR Indian Rupee JPY Japanese Yen KES Kenyan Shilling MXN Mexican Peso NGN Nigerian Naira RSD Serbian Dinar RUB Russian Ruble TRY Turkish Lira UAH Ukraine Hryvnia UGX Ugandan Shilling UYU Uruguayan Peso ZAR South African Rand ZMW Zambian Kwacha Franklin Global Trust Consolidated Statement of Investments, April 30, 2015 (unaudited) (continued) Selected Portfolio ADR American Depositary Receipt FRN Floating Rate Note PTN Pass-through Note Franklin Global Trust Statement of Investments, April 30, 2015 (unaudited) Franklin Global Listed Infrastructure Fund Country Shares/Units Value Common Stocks and Other Equity Interests 98.6% Airport Services 12.2% Aeroports de Paris (ADP) France 6,600 $ 813,497 Auckland International Airport Ltd. New Zealand 108,115 380,511 BBA Aviation PLC United Kingdom 29,570 155,915 Flughafen Zuerich AG Switzerland 1,020 797,268 Grupo Aeroportuario del Pacifico SAB de CV, ADR Mexico 4,671 331,875 Grupo Aeroportuario del Sureste SAB de CV, ADR Mexico 2,559 369,955 Japan Airport Terminal Co. Ltd. Japan 19,000 1,080,576 Sydney Airport Australia 103,973 443,484 4,373,081 Construction & Engineering 0.5% a Ferrovial SA Spain 7,997 182,153 Electric Utilities 18.7% Duke Energy Corp. United States 4,160 322,691 Edison International United States 11,150 679,481 Enel SpA Italy 232,974 1,107,326 Enersis SA, ADR Chile 7,941 141,112 Exelon Corp. United States 9,960 338,839 Iberdrola SA Spain 146,433 982,052 ITC Holdings Corp. United States 18,610 669,960 NextEra Energy Inc. United States 10,870 1,097,109 Portland General Electric Co. United States 10,860 381,838 SSE PLC United Kingdom 21,300 506,096 UIL Holdings Corp. United States 3,080 153,630 Xcel Energy Inc. United States 9,880 335,031 6,715,165 Gas Utilities 3.1% AGL Resources Inc. United States 8,790 441,873 Atmos Energy Corp. United States 7,050 380,700 ENN Energy Holdings Ltd. China 14,300 103,324 New Jersey Resources Corp. United States 6,050 184,586 1,110,483 Highways & Railtracks 19.2% Abertis Infraestructuras SA Spain 42,371 782,785 Atlantia SpA Italy 74,701 2,107,191 Groupe Eurotunnel SE France 102,600 1,645,674 Macquarie Atlas Roads Group Australia 55,935 144,301 Qube Logistics Holdings Ltd. Australia 100,785 222,520 Transurban Group Australia 253,130 1,987,119 6,889,590 Independent Power Producers & Energy Traders 0.6% NRG Energy Inc. United States 8,110 204,696 Marine Ports & Services 7.0% China Merchants Holdings International Co. Ltd. China 284,000 1,295,340 COSCO Pacific Ltd. China 424,000 669,612 Hutchison Port Holdings Trust Singapore 282,100 190,417 Kamigumi Co. Ltd. Japan 30,000 301,282 Mitsubishi Logistics Corp. Japan 3,000 46,612 2,503,263 Multi-Utilities 12.3% Ameren Corp. United States 7,420 303,775 Centrica PLC United Kingdom 51,060 200,292 Dominion Resources Inc. United States 14,380 1,030,758 GDF Suez France 21,350 436,115 National Grid PLC United Kingdom 78,680 1,062,224 NorthWestern Corp. United States 3,350 174,501 Public Service Enterprise Group Inc. United States 9,770 405,846 Sempra Energy United States 5,410 574,380 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, April 30, 2015 (unaudited) (continued) Suez Environnement Co. France 12,010 245,260 4,433,151 Oil & Gas Storage & Transportation 22.2% Altagas Ltd. Canada 17,750 603,066 a Cheniere Energy Inc. United States 9,870 754,956 Cheniere Energy Partners LP United States 3,215 104,777 Enbridge Energy Partners LP United States 4,798 178,198 Enbridge Inc. Canada 20,410 1,066,546 Energy Transfer Equity LP United States 11,016 734,327 Inter Pipeline Ltd. Canada 8,700 227,819 Kinder Morgan Inc. United States 24,940 1,071,173 Magellan Midstream Partners LP United States 3,751 313,209 MarkWest Energy Partners LP United States 2,251 151,852 Pembina Pipeline Corp. Canada 13,300 462,786 SemGroup Corp., A United States 1,190 100,186 Shell Midstream Partners LP United States 12,107 486,580 Ultrapar Participacoes SA, ADR Brazil 11,650 266,086 Veresen Inc. Canada 36,900 554,685 Western Gas Equity Partners LP United States 3,754 243,972 The Williams Cos. Inc. United States 12,980 664,446 7,984,664 Renewable Electricity 1.6% Boralex Inc., A Canada 22,800 261,678 Pattern Energy Group Inc. United States 10,300 298,494 560,172 Water Utilities 1.2% American Water Works Co. Inc. United States 5,830 317,851 a,b Sound Global Ltd. China 207,000 133,493 451,344 Total Common Stocks and Other Equity Interests (Cost $32,355,977) 35,407,762 Preferred Stocks (Cost $97,888) 0.2% Electric Utilities 0.2% Companhia Energetica de Minas Gerais, ADR, pfd. Brazil 14,511 71,394 Total Investments (Cost $32,453,865) 98.8% 35,479,156 Other Assets, less Liabilities 1.2% 430,506 Net Assets 100.0% $ 35,909,662 a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At April 30, 2015, the value of this security was $133,493, representing 0.37% of net assets. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Global Trust Statement of Investments, April 30, 2015 (unaudited) Franklin Global Real Estate Fund Country Shares/Units/Warrants Value Common Stocks and Other Equity Interests 98.4% Diversified Real Estate Activities 11.1% CapitaLand Ltd. Singapore 748,424 $ 2,086,337 Mitsubishi Estate Co. Ltd. Japan 197,854 4,678,297 Mitsui Fudosan Co. Ltd. Japan 213,595 6,371,711 Sun Hung Kai Properties Ltd. Hong Kong 166,727 2,779,357 Sun Hung Kai Properties Ltd., wts., 4/22/16 Hong Kong 13,677 53,823 Tokyo Tatemono Co. Ltd. Japan 240,781 1,760,631 The Wharf Holdings Ltd. Hong Kong 249,694 1,810,591 19,540,747 Diversified REITs 10.0% Activia Properties Inc. Japan 1 9,105 a Activia Properties Inc., 144A Japan 116 1,056,135 American Assets Trust Inc. United States 31,043 1,235,511 British Land Co. PLC United Kingdom 183,471 2,345,928 Canadian REIT Canada 24,750 935,444 Hulic REIT Inc. Japan 286 447,721 a Hulic REIT Inc., 144A Japan 498 779,598 Kenedix Office Investment Corp. Japan 262 1,422,029 Land Securities Group PLC United Kingdom 157,005 3,011,888 Mirvac Group Australia 747,245 1,188,578 Stockland Australia 554,543 1,948,439 Suntec REIT Singapore 639,894 855,641 Wereldhave N.V. Netherlands 14,936 958,946 WP Carey Inc. United States 21,618 1,372,311 17,567,274 Health Care REITs 6.2% HCP Inc. United States 62,854 2,532,388 Health Care REIT Inc. United States 47,258 3,403,521 OMEGA Healthcare Investors Inc. United States 22,700 819,243 Sabra Health Care REIT Inc. United States 33,760 1,008,749 Ventas Inc. United States 46,909 3,232,030 10,995,931 Hotel & Resort REITs 3.8% Hoshino Resorts REIT Inc. Japan 42 507,631 Host Hotels & Resorts Inc. United States 141,020 2,840,143 Pebblebrook Hotel Trust United States 47,960 2,059,402 Summit Hotel Properties Inc. United States 11,200 147,504 Sunstone Hotel Investors Inc. United States 78,368 1,220,973 6,775,653 Hotels, Resorts & Cruise Lines 0.6% b Hilton Worldwide Holdings Inc. United States 18,750 543,000 Melia Hotels International SA Spain 42,132 526,871 1,069,871 Industrial REITs 5.8% First Industrial Realty Trust Inc. United States 47,500 937,175 a GLP J-REIT, 144A Japan 144 148,113 Goodman Group Australia 432,090 2,137,090 Mapletree Logistics Trust Singapore 712,637 662,192 Nippon Prologis REIT Inc. Japan 413 895,946 a Nippon Prologis REIT Inc., 144A Japan 148 321,065 PLA Administradora Industrial S de RL de CV Mexico 198,300 391,035 a PLA Administradora Industrial S de RL de CV, 144A Mexico 164,000 323,398 Prologis Inc. United States 87,020 3,498,204 STAG Industrial Inc. United States 43,233 939,453 10,253,671 Office REITs 13.7% Alexandria Real Estate Equities Inc. United States 24,584 2,271,070 Boston Properties Inc. United States 28,132 3,722,145 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, April 30, 2015 (unaudited) (continued) Brandywine Realty Trust United States 42,097 613,774 Coresite Realty Corp. United States 15,231 732,307 CyrusOne Inc. United States 17,100 555,408 Derwent London PLC United Kingdom 36,668 1,937,352 Digital Realty Trust Inc. United States 11,127 705,563 Great Portland Estates PLC United Kingdom 151,873 1,860,262 Highwoods Properties Inc. United States 27,566 1,186,441 Japan Real Estate Investment Corp. Japan 231 1,095,117 Kilroy Realty Corp. United States 35,530 2,522,275 Paramount Group Inc. United States 48,160 882,291 SL Green Realty Corp. United States 20,459 2,503,363 Vornado Realty Trust United States 33,925 3,510,898 24,098,266 Real Estate Development 1.7% China Overseas Land & Investment Ltd. China 248,158 1,037,407 KWG Property Holdings Ltd. China 757,000 771,612 Sino Land Co. Ltd. Hong Kong 654,645 1,158,873 2,967,892 Real Estate Operating Companies 8.4% Brookfield Property Partners LP United States 52,000 1,201,376 Castellum AB Sweden 46,170 720,896 Deutsche Annington Immobilien SE Germany 44,158 1,489,645 Deutsche Euroshop AG Germany 17,827 891,424 a Deutsche Euroshop AG, 144A Germany 2,860 143,012 Global Logistic Properties Ltd. Singapore 681,310 1,415,428 Hemfosa Fastigheter AB Sweden 19,040 440,683 a Hemfosa Fastigheter AB, 144A Sweden 17,355 401,683 b Hispania Activos Inmobiliarios SAU Spain 708 10,089 a,b Hispania Activos Inmobiliarios SAU, 144A Spain 15,605 222,372 Hong Kong Land Holdings Ltd. Hong Kong 407,359 3,299,608 Hufvudstaden AB, A Sweden 78,136 1,082,268 Hysan Development Co. Ltd. Hong Kong 247,624 1,140,609 LEG Immobilien AG Germany 4,200 326,772 a LEG Immobilien AG, 144A Germany 15,144 1,178,247 Unite Group PLC United Kingdom 83,113 764,643 a Unite Group PLC, 144A United Kingdom 4,273 39,312 14,768,067 Residential REITs 9.5% Apartment Investment & Management Co., A United States 47,297 1,784,516 AvalonBay Communities Inc. United States 16,448 2,703,064 Equity Lifestyle Properties Inc. United States 27,602 1,457,938 Equity Residential United States 63,723 4,706,581 Essex Property Trust Inc. United States 13,900 3,085,105 Invincible Investment Corp. Japan 1,357 711,518 UDR Inc. United States 67,197 2,202,046 16,650,768 Retail REITs 24.1% CapitaMall Trust Singapore 165,794 274,298 Eurocommercial Properties NV, IDR Netherlands 17,314 792,240 Federal Realty Investment Trust United States 12,440 1,662,855 General Growth Properties Inc. United States 112,616 3,085,678 Hammerson PLC United Kingdom 203,143 2,087,329 Kenedix Retail REIT Corp. Japan 9 22,562 a Kenedix Retail REIT Corp., 144A Japan 168 421,161 Kimco Realty Corp. United States 38,251 921,849 Klepierre France 41,718 2,026,859 The Link REIT Hong Kong 428,466 2,661,880 The Macerich Co. United States 21,893 1,789,972 Realty Income Corp. United States 42,624 2,002,049 Regency Centers Corp. United States 31,181 1,957,543 RioCan REIT Canada 45,733 1,131,624 Scentre Group Australia 640,784 1,896,496 Simon Property Group Inc. United States 46,010 8,350,355 Franklin Global Trust Statement of Investments, April 30, 2015 (unaudited) (continued) Taubman Centers Inc. United States Unibail-Rodamco SE France Urban Edge Properties United States Weingarten Realty Investors United States Westfield Corp. Australia Specialized REITs 3.5% CubeSmart United States Extra Space Storage Inc. United States Public Storage United States Total Common Stocks and Other Equity Interests (Cost $125,633,108) Short Term Investments (Cost $2,000,000) 1.1% Principal Amount * Time Deposits 1.1% Royal Bank of Canada, 0.04%, 5/01/15 Canada Total Investments (Cost $127,633,108) 99.5% Other Assets, less Liabilities 0.5% Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At April 30, 2015, the aggregate value of these securities was $5,034,096, representing 2.86% of net assets. b Non-income producing. A BBREVIATIONS Selected Portfolio IDR - International Depositary Receipt REIT - Real Estate Investment Trust Franklin Global Trust Statement of Investments, April 30, 2015 (unaudited) Franklin International Growth Fund Country Shares Value Common Stocks 96.6% Aerospace & Defense 2.0% MTU Aero Engines AG Germany 74,000 $ 7,312,602 Banks 7.1% Bank of Nova Scotia Canada 162,000 8,931,311 a,b Irish Bank Resolution Corp. Ltd. Ireland 11,500 — a KBC Groep NV Belgium 129,000 8,522,553 United Overseas Bank Ltd. Singapore 435,000 8,048,010 25,501,874 Biotechnology 4.6% a Alkermes PLC United States 170,000 9,412,900 CSL Ltd. Australia 100,000 7,199,702 16,612,602 Capital Markets 5.7% Aberdeen Asset Management PLC United Kingdom 1,600,000 11,675,297 Azimut Holding SpA Italy 300,000 8,852,974 20,528,271 Chemicals 8.8% Sika AG Switzerland 900 3,110,897 Symrise AG Germany 110,000 6,721,752 Syngenta AG Switzerland 31,000 10,442,944 Umicore SA Belgium 227,000 11,300,003 31,575,596 Diversified Consumer Services 2.8% a TAL Education Group, ADR China 269,900 9,918,825 Diversified Financial Services 2.2% Deutsche Boerse AG Germany 97,000 8,087,815 Electronic Equipment, Instruments & Components 1.8% YASKAWA Electric Corp. Japan 465,000 6,465,366 Energy Equipment & Services 2.9% Amec Foster Wheeler PLC United Kingdom 744,000 10,490,073 Health Care Equipment & Supplies 7.0% Cochlear Ltd. Australia 114,000 7,544,588 Elekta AB, B Sweden 724,000 6,772,279 GN Store Nord AS Denmark 496,000 10,711,793 25,028,660 Hotels, Restaurants & Leisure 2.3% Whitbread PLC United Kingdom 103,000 8,313,288 Household Products 2.3% Reckitt Benckiser Group PLC United Kingdom 93,000 8,321,782 Internet & Catalog Retail 2.2% Start Today Co. Ltd. Japan 314,000 7,798,057 Internet Software & Services 1.9% MercadoLibre Inc. Argentina 47,500 6,760,675 Machinery 5.8% GEA Group AG Germany 189,000 9,156,012 Weir Group PLC United Kingdom 403,000 11,636,592 20,792,604 Media 2.0% ITV PLC United Kingdom 1,860,000 7,244,778 Quarterly Statements of Investments | See Notes of Statements of Investments. Franklin Global Trust Statement of Investments, April 30, 2015 (unaudited) (continued) Multiline Retail 2.5% Dollarama Inc. Canada Pharmaceuticals 3.4% Roche Holding AG Switzerland Professional Services 8.8% Experian PLC United Kingdom Recruit Holdings Co. Ltd. Japan SGS SA Switzerland Road & Rail 2.9% DSV AS Denmark Semiconductors & Semiconductor Equipment 2.8% ARM Holdings PLC United Kingdom Software 7.5% a Check Point Software Technologies Ltd. Israel Dassault Systemes SA France The Sage Group PLC United Kingdom Textiles, Apparel & Luxury Goods 4.8% Burberry Group PLC United Kingdom Luxottica Group SpA Italy Trading Companies & Distributors 2.5% Noble Group Ltd. Hong Kong Total Common Stocks (Cost $300,668,057) Short Term Investments (Cost $10,092,224) 2.8% Money Market Funds 2.8% a,c Institutional Fiduciary Trust Money Market Portfolio United States Total Investments (Cost $310,760,281) 99.4% Other Assets, less Liabilities 0.6% Net Assets 100.0% $ a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Global Trust Statement of Investments, April 30, 2015 (unaudited) Franklin International Small Cap Growth Fund Country Shares Value Common Stocks 94.9% Air Freight & Logistics 4.9% Panalpina Welttransport Holding AG Switzerland 96,800 $ 13,555,941 TNT Express NV Netherlands 5,745,000 49,119,870 a TNT Express NV, 144A Netherlands 3,442,900 29,436,867 92,112,678 Beverages 2.6% C&C Group PLC Ireland 11,927,630 48,367,597 Building Products 2.9% Uponor OYJ Finland 3,500,448 54,084,120 Capital Markets 5.2% ARA Asset Management Ltd. Singapore 28,930,812 37,810,912 b BHF Kleinwort Benson Group Belgium 6,611,971 31,530,588 b Fairfax India Holdings Corp. Canada 2,457,300 29,708,757 99,050,257 Chemicals 2.9% Alent PLC United Kingdom 10,012,474 55,392,124 Commercial Services & Supplies 3.6% ISS A/S Denmark 997,200 33,705,087 Serco Group PLC United Kingdom 16,610,256 34,083,619 67,788,706 Construction & Engineering 2.3% Keller Group PLC United Kingdom 1,335,668 20,514,524 Morgan Sindall PLC United Kingdom 1,839,400 22,120,801 42,635,325 Distributors 1.7% c Headlam Group PLC United Kingdom 4,606,688 32,918,353 Diversified Financial Services 4.1% Kennedy Wilson Europe Real Estate PLC United Kingdom 1,375,800 23,624,358 a Kennedy Wilson Europe Real Estate PLC, 144A United Kingdom 3,118,600 53,550,606 77,174,964 Electrical Equipment 3.1% Prysmian SpA Italy 2,864,029 58,808,581 Food & Staples Retailing 3.4% Sligro Food Group NV Netherlands 1,679,269 64,807,876 Hotels, Restaurants & Leisure 1.4% b Dalata Hotel Group PLC Ireland 5,302,141 21,417,362 a,b Dalata Hotel Group PLC, 144A Ireland 1,132,759 4,575,644 25,993,006 Insurance 15.1% b Arch Capital Group Ltd. United States 931,117 56,500,180 Euler Hermes Group France 491,241 53,741,703 Fairfax Financial Holdings Ltd. Canada 170,700 93,218,396 RenaissanceRe Holdings Ltd. United States 806,300 82,637,687 286,097,966 IT Services 4.6% b,c Optimal Payments PLC United Kingdom 18,843,266 85,955,870 Leisure Products 3.2% Beneteau France 2,454,200 38,552,291 Quarterly Statement of Investments. | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, April 30, 2015 (unaudited) (continued) Sankyo Co. Ltd. Japan 550,200 20,899,212 59,451,503 Machinery 7.3% Valmet Corp. Finland 3,932,780 45,628,101 Vesuvius PLC United Kingdom 8,271,400 57,790,689 Zardoya Otis SA Spain 2,688,496 34,721,375 138,140,165 Marine 2.0% Irish Continental Group PLC Ireland 8,593,000 38,567,102 Media 1.9% ASATSU-DK Inc. Japan 1,329,300 36,742,524 Metals & Mining 1.5% Straits Trading Co. Ltd. Singapore 13,027,000 28,441,512 Personal Products 1.7% c Aderans Co. Ltd. Japan 3,418,500 32,126,284 Professional Services 5.0% Michael Page International PLC United Kingdom 8,831,770 72,367,752 Sthree PLC United Kingdom 3,923,260 22,460,926 94,828,678 Real Estate Investment Trusts (REITs) 7.1% c Green REIT PLC Ireland 38,429,481 67,913,682 c Irish Residential Properties REIT PLC Ireland 11,125,000 13,344,120 a,c Irish Residential Properties REIT PLC, 144A Ireland 20,000,000 23,989,428 c Lar Espana Real Estate Socimi SA Spain 2,504,000 29,500,938 134,748,168 Specialty Retail 2.2% b,c Carpetright PLC United Kingdom 5,764,925 41,571,162 Trading Companies & Distributors 5.2% Grafton Group PLC Ireland 7,821,732 98,990,394 Total Common Stocks (Cost $1,560,836,170) 1,794,794,915 Short Term Investments 5.1% Principal Amount * Time Deposits 5.1% Bank of Montreal, 0.04%, 5/01/15 Canada 38,000,000 38,000,000 Royal Bank of Canada, 0.03% - 0.04%, 5/01/15 Canada 59,500,000 59,500,000 Total Time Deposits (Cost $97,500,000) 97,500,000 Total Investments (Cost $1,658,336,170) 100.0% 1,892,294,915 Other Assets, less Liabilities ( ) % † (388,864 ) Net Assets 100.0% $ 1,891,906,051 * The principal amount is stated in U.S. dollars unless otherwise indicated. † Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At April 30, 2015, the aggregate value of these securities was $111,552,545, representing 5.90% of net assets. b Non-income producing. c See Note 7 regarding holdings of 5% voting securities. Franklin Global Trust Statement of Investments, April 30, 2015 (unaudited) Franklin Large Cap Equity Fund Shares Value Common Stocks 94.7% Aerospace & Defense 3.9% Precision Castparts Corp. 20,000 $ 4,133,800 United Technologies Corp. 35,000 3,981,250 8,115,050 Auto Components 2.1% BorgWarner Inc. 73,000 4,321,600 Banks 4.4% Bank of America Corp. 135,000 2,150,550 JPMorgan Chase & Co. 65,000 4,111,900 a Signature Bank 23,000 3,084,070 9,346,520 Beverages 1.8% PepsiCo Inc. 40,000 3,804,800 Biotechnology 5.6% a Celgene Corp. 37,000 3,998,220 a Gilead Sciences Inc. 43,000 4,321,930 a Regeneron Pharmaceuticals Inc. 7,500 3,430,950 11,751,100 Capital Markets 4.0% BlackRock Inc. 12,000 4,367,280 Morgan Stanley 110,000 4,104,100 8,471,380 Chemicals 4.8% Cytec Industries Inc. 62,000 3,427,980 The Dow Chemical Co. 90,000 4,590,000 Praxair Inc. 17,000 2,072,810 10,090,790 Communications Equipment 2.1% QUALCOMM Inc. 65,000 4,420,000 Consumer Finance 1.5% Discover Financial Services 54,000 3,130,380 Electrical Equipment 1.5% AMETEK Inc. 60,000 3,145,200 Energy Equipment & Services 1.5% Schlumberger Ltd. 33,000 3,122,130 Food & Staples Retailing 1.4% Costco Wholesale Corp. 21,000 3,004,050 Food Products 1.4% Mondelez International Inc., A 75,500 2,896,935 Health Care Equipment & Supplies 2.2% Abbott Laboratories 99,000 4,595,580 Health Care Providers & Services 1.5% McKesson Corp. 14,000 3,127,600 Health Care Technology 1.7% a Cerner Corp. 50,000 3,590,500 Hotels, Restaurants & Leisure 2.4% Starbucks Corp. 100,000 4,958,000 Quarterly Statement of Investments | See Notes to Statements of Investments Franklin Global Trust Statement of Investments, April 30, 2015 (unaudited) (continued) Industrial Conglomerates 1.4% Danaher Corp. 36,000 2,947,680 Insurance 3.5% ACE Ltd. 30,000 3,209,700 MetLife Inc. 82,000 4,205,780 7,415,480 Internet Software & Services 3.7% a Facebook Inc., A 30,000 2,363,100 a Google Inc., A 2,000 1,097,540 a Google Inc., C 8,021 4,310,004 7,770,644 IT Services 2.0% MasterCard Inc., A 47,000 4,239,870 Leisure Products 1.4% Polaris Industries Inc. 22,000 3,013,120 Life Sciences Tools & Services 1.2% a Quintiles Transnational Holdings Inc. 40,000 2,635,200 Machinery 1.5% Cummins Inc. 22,900 3,166,154 Media 4.0% Comcast Corp., A 70,000 4,043,200 The Walt Disney Co. 40,000 4,348,800 8,392,000 Oil, Gas & Consumable Fuels 7.8% Anadarko Petroleum Corp. 43,000 4,046,300 Cabot Oil & Gas Corp., A 85,000 2,874,700 Chevron Corp. 47,000 5,219,820 EOG Resources Inc. 22,000 2,176,900 Royal Dutch Shell PLC, A, ADR (United Kingdom) 33,000 2,093,190 16,410,910 Pharmaceuticals 2.9% AbbVie Inc. 54,000 3,491,640 Novo Nordisk AS, ADR (Denmark) 45,000 2,532,150 6,023,790 Real Estate Investment Trusts (REITs) 1.1% American Tower Corp. 25,000 2,363,250 Road & Rail 1.5% Union Pacific Corp. 30,000 3,186,900 Semiconductors & Semiconductor Equipment 3.2% Intel Corp. 70,000 2,278,500 Lam Research Corp. 30,000 2,267,400 Microchip Technology Inc. 45,000 2,144,475 6,690,375 Software 7.3% a Fortinet Inc. 67,000 2,528,580 Microsoft Corp. 97,000 4,718,080 Oracle Corp. 47,000 2,050,140 a Red Hat Inc. 46,000 3,461,960 a Salesforce.com Inc. 35,000 2,548,700 15,307,460 Specialty Retail 2.6% Lowe's Cos. Inc. 60,000 4,131,600 Franklin Global Trust Statement of Investments, April 30, 2015 (unaudited) (continued) The TJX Cos. Inc. Technology Hardware, Storage & Peripherals 3.7% Apple Inc. Textiles, Apparel & Luxury Goods 2.1% NIKE Inc., B Total Common Stocks (Cost $153,195,683) Short Term Investments (Cost $9,481,652) 4.5% Money Market Funds 4.5% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $162,677,335) 99.2% Other Assets, less Liabilities 0.8% Net Assets 100.0% $ a Non-income producing. b Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Global Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Global Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of six separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Repurchase agreements and time deposits are valued at cost, which approximates fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Franklin Emerging Market Debt Opportunities Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Franklin Emerging Market Debt Opportunities Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the fund include failure of the fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the funds investment objectives. Franklin Emerging Market Debt Opportunities Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. INCOME TAXES At April 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Emerging Market Franklin Global Franklin Debt Listed Franklin International Franklin Opportunities Infrastructure Franklin Global International Small Cap Large Cap Equity Fund Fund Real Estate Fund Growth Fund Growth Fund Fund Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) $ 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. The United States and other nations have imposed and could impose additional sanctions on certain issuers in Russia due to regional conflicts. These sanctions could result in the devaluation of Russia’s currency, a downgrade in Russian issuers’ credit ratings, or a decline in the value and liquidity of Russian stocks or other securities. Such sanctions could also adversely affect Russia’s economy, possibly forcing the economy into a recession. The Funds may be prohibited from investing in securities issued by companies subject to such sanctions. In addition, if the Funds hold the securities of an issuer that is subject to such sanctions, an immediate freeze of that issuer’s securities could result, impairing the ability of the Funds to buy, sell, receive or deliver those securities. There is also the risk that countermeasures could be taken by Russia’s government, which could involve the seizure of the Funds’ assets. These risks could affect the value of the Funds’ portfolios. While the Funds hold securities of certain companies recently impacted by the sanctions, the restrictions do not impact the existing investments in those issuers. At April 30, 2015, Franklin Emerging Market Debt Opportunities Fund had 5.9% of its net assets invested in Russia. The remaining funds in the Trust did not have significant investment in Russia. Franklin Global Real Estate Fund invests a large percentage of its total assets in Real Estate Investment Trust securities. Such concentration may subject the fund to special risks associated with real estate securities. These securities may be more sensitive to economic or regulatory developments due to a variety of factors such as local, regional, national and global economic conditions, interest rates and tax considerations. 6. RESTRICTED SECURITIES At April 30, 2015, Franklin Emerging Market Debt Opportunities Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Amount/ Acquisition Units Issuer Dates Cost Value Franklin Emerging Market Debt Opportunities Fund 4,134,105 Global Distressed Alpha Fund III LP 10/11/12 - 3/20/15 $ 4,309,244 $ 632,353 4,250,000 DEM NK Debt Corp., 144A, zero cpn., 3/12/20 6/19/07 - 10/14/08 723,263 - 18,000,000 DEM NK Debt Corp., Reg S, zero cpn., 3/12/20 1/25/11 - 6/06/11 2,023,663 - 2,000,000 CHF NK Debt Corp., Reg S, zero cpn., 3/12/20 6/17/11 388,830 - Total Restricted Securities (Value is 0.09% of Net Assets) $ 7,445,000 $ 632,353 7. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for Franklin International Small Cap Growth Fund for the nine months ended April 30, 2015, were as shown below. Number of Shares Number of Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period Additions Reductions of Period Period Income Gain (Loss) Non-Controlled Affiliates Aderans Co. Ltd 3,418,500 - - 3,418,500 $ 32,126,284 $ 388,221 $ - Carpetright PLC 3,387,259 2,377,666 - 5,764,925 41,571,162 - - Green REIT PLC 42,701,981 - (4,272,500 ) 38,429,481 67,913,682 391,611 (1,374,031 ) Headlam Group PLC 4,082,047 524,641 - 4,606,688 32,918,353 375,731 - Irish Residential Properties REIT PLC 11,125,000 - - 11,125,000 13,344,120 60,841 - Irish Residential Properties REIT PLC, 144A 20,000,000 - - 20,000,000 23,989,428 109,378 - Lar Espana Real Estate Socimi SA 878,741 1,625,259 - 2,504,000 29,500,938 72,541 - Optimal Payments PLC 11,168,906 11,777,041 (4,102,681 ) 18,843,266 85,955,870 - 28,384,762 Total Affiliated Securities (Value is 17.30% of Net Assets) $ 327,319,837 $ 1,398,323 $ 27,010,731 8. INVESTMENTS IN ALTERNATIVE STRATEGIES (FT) LTD. (FT SUBSIDIARY) Franklin Emerging Market Debt Opportunities Fund invests in certain financial instruments, warrants or commodities through its investment in the FT Subsidiary. The FT Subsidiary is a Cayman Islands exempted company, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments consistent with the investment objective of the Fund. At April 30, 2015, the FT Subsidiarys investments as well as any other assets and liabilities of the FT Subsidiary are reflected in the funds Consolidated Statement of Investments. At April 30, 2015, the net assets of the FT Subsidiary were $18,846,429, representing 2.63% of the fund's consolidated net assets. The funds investment in the FT Subsidiary is limited to 25% of consolidated assets. 9. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of April 30, 2015, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Emerging Market Debt Opportunities Fund Assets: Investments in Securities: Warrants $ - $ 4,746,150 $ 8,320,000 $ 13,066,150 Quasi-Sovereign and Corporate Bonds - 173,738,415 8,826,960 182,565,375 Loan Participations and Assignments - 79,891,245 34,415,890 a 114,307,135 Credit-Linked Notes - 97,080 - 97,080 Foreign Government and Agency Securities - 275,255,347 - 275,255,347 Common Stocks - - - a - Private Limited Partnership Fund - - 632,353 632,353 Short Term Investments 72,570,036 40,124,717 2,029,826 114,724,579 Total Investments in Securities $ 72,570,036 $ 573,852,954 $ 54,225,029 $ 700,648,019 Other Financial Instruments: Forward Exchange Contracts $ - $ 7,739 $ - $ 7,739 Loan Participations and Assignments – Unfunded Commitment - - 46,676 46,676 $ - $ 7,739 $ 46,676 $ 54,415 Liabilities: Other Financial Instruments: Forward Exchange Contracts $ - $ 1,989,769 $ - $ 1,989,769 Private Limited Partnership Fund – Unfunded Commitment - - 246,282 246,282 $ - $ 1,989,769 $ 246,282 $ 2,236,051 Franklin Global Listed Infrastructure Fund Assets: Investments in Securities: Equity Investments: b Water Utilities $ 317,851 $ - $ 133,493 $ 451,344 All Other Equity Investments c 35,027,812 - - 35,027,812 Total Investments in Securities $ 35,345,663 $ - $ 133,493 $ 35,479,156 Franklin Global Real Estate Fund Assets: Investments in Securities: Equity Investments b,c $ 173,360,431 $ - $ - $ 173,360,431 Short Term Investments - 2,000,000 - 2,000,000 Total Investments in Securities $ 173,360,431 $ 2,000,000 $ - $ 175,360,431 Franklin International Growth Fund Assets: Investments in Securities: Equity Investments c $ 347,644,759 $ - $ - a $ 347,644,759 Short Term Investments 10,092,224 - - 10,092,224 Total Investments in Securities $ 357,736,983 $ - $ - $ 357,736,983 Franklin International Small Cap Growth Fund Assets: Investments in Securities: Equity Investments c $ 1,794,794,915 $ - $ - $ 1,794,794,915 Short Term Investments - 97,500,000 - 97,500,000 Total Investments in Securities $ 1,794,794,915 $ 97,500,000 $ - $ 1,892,294,915 Franklin Large Cap Equity Fund Assets: Investments in Securities: Equity Investments c $ 199,116,871 $ - $ - $ 199,116,871 Short Term Investments 9,481,652 - - 9,481,652 Total Investments in Securities $ 208,598,523 $ - $ - $ 208,598,523 a Includes securities determined to have no value at April 30, 2015. b Includes common and preferred stocks as well as other equity investments. c For detailed categories, see the accompanying Statements of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets and liabilities for Franklin Emerging Market Debt Opportunities Fund for the nine months ended April 30, 2015, is as follows: Net Change in Unrealized Net Net Appreciation Balance at Transfers Realized Unrealized Balance (Depreciation) Beginning of Into (Out of) Cost Basis Gain Appreciation at End on Assets Held Period Purchases Sales Level 3 Adjustments a (Loss) (Depreciation) of Period at Period End Assets: Investments in Securities: Warrants $ 9,920,000 $ - $ - $ - $ - $ - $ (1,600,000) $ 8,320,000 $ (1,600,000 ) Quasi-Sovereign and Corporate Bonds 8,406,320 - 420,640 8,826,960 420,640 Loan Participations and Assignments 29,693,263 6,689,076 - - (81,302 ) - (1,885,147) 34,415,890 (1,885,147 ) Private Limited Partnership Fund 110,995 434,271 - 87,087 632,353 87,087 Short Term Investments - 1,930,692 - 99,134 2,029,826 99,134 Total Investments in Securities $ 48,130,578 $ 9,054,039 $ - $ - $ (81,302 ) $ - $ (2,878,286) $ 54,225,029 $ (2,878,286 ) Other Financial Instruments Loan Participations and Assignments – Unfunded Commitment $ - $ - $ - $ - $ - $ - $ 46,676 $ 46,676 $ 46,676 Liabilities: Other Financial Instruments Private Limited Partnership Fund – Unfunded Commitment $ - $ - $ - $ - $ - $ - $ 246,282 $ 246,282 $ 246,282 a May include accretion, amortization, partnership adjustments, and/or other cost basis adjustments. Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of April 30, 2015, are as follows: Impact to Fair Fair Value at End Value if Input Description of Period Valuation Technique Unobservable Inputs Amount/Range Increases a Assets: Investments in Securities: Probability Weighted $ 8,826,960 Discounted Cash Flow Model Free Cash Flow b $0.0 - $13.5 (mil) Increase c Quasi-Sovereign and Corporate Bonds Market Comparables Discount for lack of marketability 20% Decrease d Loan Participations and Assignments 4,943,581 Consensus Pricing Weighted average of offered quotes $ 60.75 - $68.42 Increase d All Other Investments e 40,501,164 f Total 54,271,705 Liabilities: Other Financial Instruments Private Limited Partnership Fund - Unfunded Commitment e $ 246,282 a Represents the directional change in the fair value of the Level 3 investments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Includes probability assumptions for various outcomes from ongoing legal proceedings. c Represents a significant impact to fair value and net assets. d Represents a significant impact to fair value but not net assets. e Includes financial instruments with values derived using prior transaction prices or third party pricing information without adjustment for which such inputs are unobservable. May also include fair value of immaterial financial instruments developed using various valuation techniques and unobservable inputs. f Includes securities determined to have no value at April 30, 2015. 10. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 11. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN GLOBAL TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date June 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date June 25, 2015 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
